PER CURIAM.
It is contended in the brief in support of the ■ application for rehearing that, inasmuch as Act No. 133 of 1918, p. 227, does not prescribe hanging as the maimer of execution, that method was therefore abolished, and there was imposed upon the district court the duty of determining and directing the way in which the defendant should be executed. However, the act of 1918 does nothing more than to change the place and prisons at which and by whom a condemned person shall be executed, and directs the way in which the record shall be kept. The repealing clause in no way conflicts with the manner of inflicting the penalty provided in the Act No. 61 of 1910. The act of 191Ó, which it is claimed was repealed by the act of 1918, merely construed the method of execution which had previously been provided in section 983 of the Revised Statutes, and provided that criminals should be executed in the state penitentiary instead of the parish where the crime had been committed. The repealing clause of that act. did not affect section 983, for it in no wise conflicted therewith.